ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 12 December 2020 for the application filed 10 October 2018 which claims priority to PRO 62/570,921.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 18 December 2020 to correct the dependencies of claims 6-7, 16-17 and 19 as follows: 
Claim 6. The aerial system of claim 
Claim 7. The aerial system of claim 
Claim 16. The aerial system of claim 
Claim 17. The aerial system of claim 
Claim 19. The aerial system of claim 

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 14 December 2020, with respect to claims 1-4, 6-14, 16-17, 19-22 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-4, 6-14, 16-17, 19-22have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-14, 16-17, 19-22are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a first lift mechanism; and a first shaft assembly coupled between the first lift mechanism and the fuselage body for supporting the first lift mechanism from the fuselage body, the first shaft assembly extending outwardly from the first sidewall at a first oblique angle measured from the longitudinal axis and is pivotably coupled to the first sidewall such that the first rotor assembly is pivotable about a first pivot axis that is parallel to the longitudinal axis; 
Regarding Claim 11, the prior art of record fails to disclose or teach “a first lift mechanism; and a first shaft assembly coupled between the first lift mechanism and the fuselage body for supporting the first lift mechanism from the fuselage body, the first shaft assembly extending outwardly from the first sidewall at a first oblique angle measured from the longitudinal axis and is pivotably coupled to the first sidewall such that the first rotor assembly is pivotable about a first pivot axis that is parallel to the longitudinal axis; the second rotor assembly including: a second lift mechanism; and a second shaft assembly coupled between the second lift mechanism and the fuselage body for supporting the second lift mechanism from the fuselage body, the second shaft assembly extending outwardly from the second sidewall at a second oblique angle measured from the longitudinal axis and is pivotably coupled to the second sidewall such that the second rotor assembly is pivotable about a second pivot axis that is parallel to the longitudinal axis, wherein the first shaft assembly extends between a distal end that is coupled to the first lift mechanism and a proximal end that is pivotably coupled to the first sidewall, the proximal end is orientated between a midpoint of the fuselage body defined along the longitudinal axis and the second endwall, and wherein the first lift mechanism and the second lift mechanism are arranged along the midpoint of the fuselage body defined along the lateral axis in the deployed position” in combination with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/14/2021